Citation Nr: 0947612	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for history of 
pneumonia, emphyema, stats post thoracentesis, right 
thoracotomy with decortication, and placement of chest tubes, 
rated at zero percent. 

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served in active duty from March 1987 to January 
2003 and he has an additional 7 years and 1 day of unverified 
prior service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the RO that 
granted service connection for history of pneumonia, 
emphyema, stats post thoracentesis, right thoracotomy with 
decortication, and placement of chest tubes, rated at zero 
percent, and denied service connection for bilateral hearing 
loss, residuals of broken ribs, substance abuse, perianal 
condyloma and anal fissure, and carpal tunnel syndrome of the 
right upper extremity.  The Veteran only timely appealed the 
issues listed on the title page.  

In the April 2007 notice of disagreement and at the hearing 
before the Board in March 2009, the Veteran raised the issues 
of entitlement to service connection for tinnitus and carpal 
tunnel syndrome on the left.  This issue is referred to the 
RO for appropriate action.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the issue of entitlement to an increased initial 
rating for history of pneumonia, emphyema, stats post 
thoracentesis, right thoracotomy with decortication, and 
placement of chest tubes, rated at zero percent, the Board 
finds that additional examination is necessary.  The RO rated 
this disability, by analogy, under Diagnostic Code 6824.  
Diagnostic Code 6824, chronic lung abscess, indicates that 
active infection with systemic symptoms shall be evaluated as 
100 percent disabling.  When the disease process is inactive, 
residuals shall be evaluated under the diagnostic code that 
most accurately reflects their nature.  Depending on the 
specific findings, the residuals are to be rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6824 (2009).  

Interstitial lung disease and restrictive lung disease are 
rated under the General Rating Formula for Interstitial Lung 
Disease and chronic bronchitis is rated under Diagnostic Code 
6600.  See 38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833, 
6840 to 6847, 6660 (2009).  This rating criteria requires 
Pulmonary Functions tests with findings of Forced Expiratory 
Volume (FEV), Forced Expiratory Volume in one second as a 
percentage of Forced Vital Capacity (FEV-1/FVC ), and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  

In the present case, there is no indication the claims file 
that the Veteran was afforded pulmonary function tests or 
that the Veteran was afforded a VA examination.  Also, the 
Veteran asserts that he has several scars due to the surgery 
for pneumonia, emphyema, status post thoracentesis, right 
thoracotomy with decortication, and placement of chest tubes.  
At the hearing before the Board in March 2009, the Veteran 
reported that he had painful and tender scars on his chest.  
Thus, the Veteran should be afforded VA examination and any 
scars as residuals of the chest surgery should be evaluated.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  Accordingly, the Veteran should be afforded another 
VA examination in order to evaluate the nature and severity 
of the service-connected history of pneumonia, emphyema, 
stats post thoracentesis, right thoracotomy with 
decortication, and placement of chest tubes.

Regarding the claims of service connection for hearing loss 
and carpal tunnel syndrome on the right, the Board finds that 
a VA examination is necessary.  The record shows that the 
Veteran reported having hearing loss in service and since 
service.  An April 1998 report of medical history notes that 
the Veteran reported having ear trouble.  The Veteran is 
competent to report observable symptoms such as decreased 
hearing and a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  In disability compensation claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the Veteran has current 
hearing loss that was incurred in service or is medically 
related to service.

Regarding the claim for service connection for carpal tunnel 
syndrome on the right, service treatment records show that 
the carpal tunnel syndrome was diagnosed in 1998.  A July 
1998 service treatment record notes that the bilateral carpal 
tunnel syndrome was improved but not resolved.  An August 
1998 service treatment record indicates that the carpal 
tunnel syndrome symptoms were improving.  The Veteran 
contends that he still has this disorder.  See the March 2009 
Board hearing transcript.  The Veteran is competent to report 
observable symptoms such as tingling in the upper extremities 
and a continuity of symptomatology.  Duenas, supra.  The 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the Veteran has carpal tunnel 
syndrome on the right that was incurred in service or is 
medically related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

At the hearing before the Board in 2009, the Veteran reported 
seeking medical treatment for the carpal tunnel syndrome from 
Dr. Larry Holler.  The RO should contact the Veteran and ask 
the Veteran to provide the appropriate authorizations and 
address information so the Veteran's treatment records from 
Dr. Holler can be obtained.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the remaining issues are REMANDED for the 
following action:

1.  After obtaining the necessary 
releases and/or authorizations and 
address information from the Veteran, the 
RO should make an attempt to obtain the 
treatment records showing treatment of 
carpal tunnel syndrome from Dr. Holler.  

If no records are available, 
documentation stating such should be 
incorporated into the claims file.  The 
Veteran should be notified of the results 
of any unsuccessful searches.  

2.  Schedule the Veteran for a VA 
respiratory examination to determine the 
current nature and severity of the 
service-connected history of pneumonia, 
emphyema, stats post thoracentesis, right 
thoracotomy with decortication, and 
placement of chest tubes.  The Veteran's 
VA claims folder must be made available 
to the examiner for review in connection 
with the examination.  

The examiner should render an opinion as 
to whether the service-connected 
disability is more closely analogous to 
interstitial lung disease, restrictive 
lung disease, or obstructive lung 
disease/chronic bronchitis.  All 
necessary tests and studies should be 
performed, including pulmonary function 
tests.  It is essential that the 
pulmonary function study contain the full 
range of results necessary to rate the 
disability under the diagnostic criteria 
(FEV-1, FVC, FEV- 1/FVC, DLCO (SB), 
maximum exercise capacity, and maximum 
oxygen consumption with cardio-
respiratory limitation).  

The examiner should specifically indicate 
whether the Veteran has cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), episode(s) of acute 
respiratory failure, requires outpatient 
oxygen therapy, and the maximum exercise 
capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing 
is either "not needed" or "not useful" he 
or she should clearly so state, and, 
provide a statement as to why (e.g., 
there are decreased lung volumes that 
would not yield valid test results).

The examiner should also render findings 
pertinent the residuals scars due to the 
surgery for the pneumonia and emphyema, 
stats post thoracentesis, right 
thoracotomy with decortication, and 
placement of chest tubes.  The examiner 
should describe the scar(s) on the 
Veteran's chest and trunk.  For each 
scar, the examiner should state the size 
of the scar (in inches or centimeters); 
whether the scar is deep (associated with 
underlying soft tissue) or superficial; 
is linear or nonlinear; causes limitation 
of function of the part affected; is 
unstable (there is frequent loss of 
covering over the skin of the scar); or 
is painful on examination.

The examiner should provide a complete 
rationale for any opinion provided.

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature, extent, and etiology of the 
claimed carpal tunnel syndrome.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current carpal tunnel 
syndrome first manifested during the 
period of service or is medically related 
to the Veteran's period of service.  The 
examiner should provide a complete 
rationale for any opinion provided  

4.  Schedule the Veteran for a VA 
audiometric examination to determine the 
nature and etiology of any hearing loss 
disability.  An audiology evaluation 
should be conducted.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

If the Veteran meets VA's criteria for a 
hearing loss disability, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any the hearing 
loss disability is related to in-service 
noise exposure or first manifested in 
service.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.  Readjudicate the issues remaining on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative.  They 
should be afforded a reasonable 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


